DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configurations featuring “wherein the screen member is permanently affixed to a front face surface of the door” and “wherein the screen member is permanently affixed toAttorney Docket No. EARLESJ.001CIPPATENT an interior edge of the window”, as recited respectively in claims 18 and 19, must be shown or the features canceled from the claims.  Examiner notes that Applicants disclosure lacks any mention of the screen being “permanently affixed” to anything, and it is therefore unclear exactly what is being claimed by the phrase “permanently affixed”. Additionally, Applicant refers to the screen system being “easily removed” numerous times throughout the specification (See paragraph [0008] “The screen system may be easily removed for cleaning and reinstalled”, Also see at least paragraphs [0018] and [0020]). It is therefore unclear how exactly Applicants screen member would be considered to be “permanently affixed” to a front face surface of a door or an interior edge of a window. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites “wherein all outermost perimeters of the screen member remain cooperatively fixed to the door or the window in all mounted configurations thereof”. This renders the claim indefinite, as the phrase “all mounted configurations thereof” is unclear (i.e. what exactly is intended to be claimed by the phrase “all mounted configurations thereof”?  What is a “mounted configuration”? How many “mounted configurations” are being claimed?). Appropriate correction is required. 
Claims 18 and 19 respectively recite “wherein the screen member is permanently affixed to a front face surface of the door” and “wherein the screen member is permanently affixed toAttorney Docket No. EARLESJ.001CIPPATENT an interior edge of the window”.  This renders the claims indefinite due to the phrase “permanently affixed”. Examiner notes Applicant refers to the screen system being “easily removed” throughout the specification (See paragraph [0008] “The screen system may be easily removed for cleaning and reinstalled”, Also see at least paragraphs [0018] and [0020]). Additionally, Applicants disclosure lacks any mention of the screen being “permanently affixed” to anything, and it is therefore unclear exactly what is being claimed by the phrase “permanently affixed”. Therefore, it is unclear how exactly Applicants screen member would be considered to be “permanently affixed” to a front face surface of a door or an interior edge of a window, and the claims are therefore rendered indefinite. Appropriate correction is required.
Claims 2-6, 8, 10-12, 14-17, and 20 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by O’Brien (US 3,094,058).
Regarding claim 1, O’Brien discloses a screen system comprising: a screen assembly including (Figures 1-3, element 13); a screen member comprising a transparent panel having a plurality of spaced apertures (Figure 2, element 46) forming a plurality of rows and having a front side, a back side, and a width, and the front side and the back side having planar surfaces; wherein the screen member is adapted to mount over an opening of a door or window (Figures 1-3, element 14), wherein the diameter of the apertures and the number of spaced apertures allows airflow to pass through the screen wherein the screen member mounts directly to a surface of the door or the window, so as to fit within the opening without insertion of the screen member through an exterior edge of the door or window; wherein all outermost perimeters of the screen member remain cooperatively fixed to the door or the window in all mounted configurations thereof.  

Regarding claim 2, O’Brien discloses wherein the screen member is semi-rigid.
Regarding claim 3, O’Brien discloses wherein the screen member is rigid.  

Claims 1-3, 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Oberbroeckling (US 8,627,630) (hereinafter ‘630) 
Regarding claim 1, ‘630 discloses a screen system comprising: a screen assembly including; a screen member comprising a transparent panel (See Figures 1-2, 6, and 10, elements 20 and 51, and see at least column 2, lines 1-16) having a plurality of spaced apertures forming a plurality of rows and having a front side, a back side, and a width, and the front side and the back side having planar surfaces; wherein the screen member is adapted to mount over an opening of a door or window (See Figures 1-2, 6, and 10, elements 20 and 51), wherein the diameter of the apertures and the number of spaced apertures allows airflow to pass through the screen wherein the screen member mounts directly to a surface of the door or the window, so as to fit within the opening without insertion of the screen member through an exterior edge of the door or window; wherein all outermost perimeters of the screen member remain cooperatively fixed to the door or the window in all mounted configurations thereof.  

Regarding claim 2, ‘630 discloses wherein the screen member is semi-rigid.
Regarding claim 3, ‘630 discloses wherein the screen member is rigid
Regarding claim 15, ‘630 discloses wherein the screen member comprises a substantially rectangular profile (Figure 10, screen fitting in area of element 38 includes a substantially rectangular profile).
Regarding claim 16, ‘630 discloses wherein the screen member comprises a square profile configured to be inserted into a door or a frame of a window from a face 
Regarding claim 17, ‘630 discloses further comprising a cross piece disposed between a first row and a second row of the plurality of rows, wherein the cross piece is void of apertures to increase rigidity of the screen member (See Figure 1, considered structural cross piece between elements 16 and 18, also see Figure 2 (illustrated but not explicitly labeled), and Figure 10, considered structural cross piece between elements 38 and 39).  
Regarding claim 18, as best understood, ‘630 discloses wherein the screen member is permanently affixed to a front face surface of the door.  Examiner notes that, as best understood, the screen member of ‘630 is “permanently affixed toAttorney Docket No. EARLESJ.001CIPPATENT a front face surface of the door” in the same manner as Applicants screen member.
Regarding claim 19, ‘630 discloses wherein the screen member is permanently affixed to Attorney Docket No. EARLESJ.001CIPPATENTan interior edge of the window.  Examiner notes that, as best understood, the screen member of ‘630 is “permanently affixed toAttorney Docket No. EARLESJ.001CIPPATENT an interior edge of the window” in the same manner as Applicants screen member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montana et al. (US 6,109,328) (hereinafter Montana) in view of Oberbroeckling (US 2014/0259948) 
Regarding claims 1 and 16, Montana discloses a screen system comprising: a screen assembly including; a screen member (Figures 1-3, elements 30 and 130) with a square profile (See Figures 2 and 3), and comprising a transparent panel (See Abstract, See column 1, lines 28-30, See column 2, lines 20-25)  having a plurality of spaced apertures (Figure 4, element 36) forming a plurality of rows and having a front side, a back side, and a width, and the front side and the back side having planar surfaces; wherein the screen member is adapted to mount over an opening of a door or window (See Figures 1-3), wherein the diameter of the apertures and the number of spaced apertures allows airflow to pass through the screen member (See column 1, lines 5-30, “Screen doors offer the advantages of permitting fresh air to circulate freely while keeping insects and rodents from entering through the doorway” and “One common cause of excessive wear leading to early failure of a screen is pressure by small children and/or pets, such as dogs and cats” and “It would also be desirable to provide a screen door which is not readily subject to damage by children and pets but which offers air circulation and is transparent”), 
Montana does not explicitly disclose wherein the screen member mounts directly to a surface of the door or the window, so as to fit within the opening without insertion of the screen member through an exterior edge of the door or window; wherein all outermost perimeters of the screen member remain cooperatively fixed to the door or the window in all mounted configurations thereof.  Oberbroeckling, however, teaches that it is 
Regarding claim 2, Montana discloses wherein the screen member is semi-rigid.  
Regarding claim 3, Montana discloses wherein the screen member is rigid.  
Regarding claim 4, Montana discloses wherein the screen member is entirely transparent.  Examiner notes that the screen member of Montana is “entirely transparent” in the same manner as Applicants screen member.
Regarding claims 10-12, Montana does not explicitly disclose wherein the apertures are configured such that they comprise a diameter of approximately 0.0625 inch, wherein the apertures are equidistantly spaced a minimum of 0.25 inches from one another, and wherein the apertures are equidistantly spaced a maximum of 0.5 inches from one another. Montana does, however, explicitly recite “Air holes 36 can be arranged with any desired spacing, diameter and pattern” (column 2, lines 20-30). Additionally, the screen system of Montana is constructed for the explicit purpose of “to provide a screen door which is not readily subject to damage by children and pets but which offers air circulation and is transparent” (column 1, lines 5-30), which is an equivalent to the functional requirement claimed by Applicant (i.e. “the diameter of the 
Regarding claim 14, Montana discloses wherein a pet proof material is selected from a group comprising plexiglass and clear plastic except that the group does not contain cellulosic polymers.  Examiner notes that Lexan is considered to be a “clear plastic”.
Regarding claim 15, Montana discloses wherein the screen member comprises a substantially rectangular profile.  
Regarding claim 18, as best understood, Montana discloses wherein the screen member is permanently affixed to a front face surface of the door.  Examiner notes that, as best understood, the screen member of Montana is “permanently affixed to a front face surface of the door” in the same manner as Applicants screen member. 
Regarding claim 19, as best understood, Montana discloses wherein the screen member is permanently affixed toAttorney Docket No. EARLESJ.001CIPPATENT an interior edge of the window.  Examiner notes that, as best understood, the screen member of Montana is “permanently affixed toAttorney Docket No. EARLESJ.001CIPPATENT an interior edge of the window” in the same manner as Applicants screen member.
Regarding claim 20, Montana does not explicitly disclose wherein a distance between each adjacent aperture is at least 10 times larger than the diameter of each adjacent aperture. Montana does, however, explicitly recite “Air holes 36 can be arranged with any desired spacing, diameter and pattern” (column 2, lines 25-26).  
Additionally, the screen system of Montana is constructed for the explicit purpose of “to provide a screen door which is not readily subject to damage by children and pets but which offers air circulation and is transparent” (column 1, lines 5-30), which is an equivalent to the functional requirement disclosed by Applicant (See Applicants Abstract “The screen member may be mountable to a bottom portion of a door or a window for allowing airflow to pass through the apertures while inhibiting a passage of bugs and insects. The screen member has a sufficient rigidity for preventing damage from at least one pet attempting to pass through the screen member”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the screen member of Montana such that a distance between each adjacent aperture is at least 10 times larger than the diameter of each adjacent aperture, as this would be a logical and obvious dimensional configuration for a screen member of this nature, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges .


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Montana et al. (US 6,109,328) (hereinafter Montana) in view of Oberbroeckling (US 2014/0259948) and further in view of Montague (US 2008/0284596).
Regarding claim 5, Montana does not disclose wherein the screen member includes a dog door. Montague, however, teaches that it is known in the art to configure a screen door including a screen member (Figure 3, element 80) that includes an integrated dog door (Figure 3, element 50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door system of Montana such that it features an integrated dog door, as taught by Montague, as this would allow for the pets to pass through the door while keeping the door closed, which would be desirable to various consumers including pet owners. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claim 8, Montana does not explicitly disclose wherein the screen member includes light emitting diode lights. Montague, however, teaches that it is known in the art to configure a screen door system that features a screen member including an alarm system featuring light emitting diode lights (See paragraph [0045], “Preferably, visual alarms 240 and 241 are light-emitting diodes or other similar light form”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen door system of Montana such that it includes an alarm system featuring light emitting diode lights, such that that taught by Montague, as this would improve the security of screen door system, as well as improving the overall safety of the system, which would be highly desirable to potential consumers. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination or would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Montana et al. (US 6,109,328) (hereinafter Montana) in view of Oberbroeckling (US 2014/0259948) and further in view of Meadows (US 2008/0006375).
Regarding claim 6, Montana does not explicitly disclose wherein the screen member includes indicia. Meadows, however, teaches that it is known in the art to configure a screen door system including a screen member, and wherein the screen 

Claims 1-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Montana et al. (US 6,109,328) (hereinafter Montana) in view of Oberbroeckling (US 8,627,630) (hereinafter ‘630) 
Regarding claims 1 and 16, Montana discloses a screen system comprising: a screen assembly including; a screen member (Figures 1-3, elements 30 and 130) with a square profile (See Figures 2 and 3), and comprising a transparent panel (See Abstract, See column 1, lines 28-30, See column 2, lines 20-25)  having a plurality of spaced apertures (Figure 4, element 36) forming a plurality of rows and having a front side, a back side, and a width, and the front side and the back side having planar surfaces; wherein the screen member is adapted to mount over an opening of a door or window (See Figures 1-3), wherein the diameter of the apertures and the number of spaced 
‘630, however, teaches that it is known in the art to configure a screen member that is configured to be inserted into a door or a frame of a window from a face side of the door or window (See Figures 1-2, 6, and 10, elements 20 and 51, and see at least Abstract and column 2, lines 1-16), such that the screen member mounts directly to a surface of the door or the window, so as to fit within the opening without insertion of the screen member through an exterior edge of the door or window; wherein all outermost perimeters of the screen member remain cooperatively fixed to the door or the window in all mounted configurations thereof (See Figures 1 and 2, screen member is installed in elements 16 and 18. See Figure 10, screen member is installed in elements 38 and 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen door system of Montana such that the screen member is configured to be inserted into a door or a 
Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 2, Montana discloses wherein the screen member is semi-rigid.  
Regarding claim 3, Montana discloses wherein the screen member is rigid.  
Regarding claim 4, Montana discloses wherein the screen member is entirely transparent.  Examiner notes that the screen member of Montana is “entirely transparent” in the same manner as Applicants screen member.

Regarding claim 17, Montana does not explicitly disclose a cross piece disposed between a first row and a second row of the plurality of rows, wherein the cross piece is void of apertures to increase rigidity of the screen member.  ‘630, however, teaches that it is known to configure a modular screen system that includes a cross piece disposed between a first row of apertures and a second row of apertures, wherein the cross piece is void of apertures to increase rigidity of the screen member (See Figure 1, considered structural cross piece between elements 16 and 18, also see Figure 2 (illustrated but not explicitly labeled), and Figure 10, considered structural cross piece between elements 38 and 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen system of Montana in view of ‘630 for claim 1 above, such that the screen system includes a cross piece disposed between upper and lower modular screens, wherein the cross piece is void of apertures to increase rigidity of the screen member, since a screen system featuring upper and lower removable screens would be found desirable to various consumers, as it improves the functionality of the screen system by increasing the amount of possible airflow through the door. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known 

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Regarding the argument “Applicant submits that none of Goode, Montana, Montague, Meadows, Oberbroeckling, nor any combination thereof teach or suggest "wherein the screen member mounts directly to a surface of the door or the window, so as to cover the opening without insertion of the screen member through an exterior edge of the door or window; wherein all outermost perimeters of the screen member remain cooperatively fixed to the door or the window in all configurations thereof" of amended claim 1”. Examiner disagrees, and notes that Montana discloses a screen system comprising: a screen assembly including; a screen member (Figures 1-3, elements 30 and 130) with a square profile (See Figures 2 and 3), and comprising a transparent panel (See Abstract, See column 1, lines 28-30, See column 2, lines 20-25)  having a plurality of spaced apertures (Figure 4, element 36) forming a plurality of rows and having a front side, a back side, and a width, and the front side and the back side having planar surfaces; wherein the screen member is adapted to mount over an opening of a door or window (See Figures 1-3), wherein the diameter of the apertures and the number of spaced apertures allows airflow to pass through the screen member  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen door system of Montana such that the screen member is configured to be inserted into a door or a frame of a window from a face side of the door or window, such that the screen member mounts directly to a surface of the door or the window, so as to fit within the opening without insertion of the screen member through an exterior edge of the door or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN B REPHANN/Examiner, Art Unit 3634